IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NOS. WR-86,578-01 & -02


                      EX PARTE JAMES RONALD COYE, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. W219-80238-10HC & W219-81937-05-HC
               IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of criminally

negligent homicide and tampering with physical evidence and sentenced to imprisonment for six

years, to be served concurrently. He did not appeal his convictions.

       Applicant’s claim concerning pre-sentence jail time credit is dismissed. Ex parte Florence,

319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.

2004). Applicant’s claim concerning court costs is dismissed. In re Daniel, 396 S.W.3d 545, 548

(Tex. Crim. App. 2013); Ex parte Knight, 401 S.W.3d 60, 67 (Tex. Crim. App. 2013). Based on the
                                                                                                     2

trial court’s findings of fact as well as this Court’s independent review of the entire record, we deny

relief on Applicant’s ineffective assistance of counsel claim.



Filed: April 12, 2017
Do not publish